PER CURIAM.
Defendant was sentenced as recidivist under Chapter ORS 168. In this appeal from the judgment entered he claimed that the court wrongfully considered a Federal violation of interstate transportation of a stolen vehicle. (Dyer Act).
In Landreth v. Gladden, 1958, 213 Or 205, 324 P2d 475, we held that a violation of the Dyer Act could not be included in an habitual criminal prosecution. Since then the legislature has amended the act by adding ORS 168.015 (3) which specifically includes Federal violations with some exceptions that are not important here. The assignment is without merit.
One of the former convictions was a conviction for forgery in California. He claims that the full faith and credit provision of Article IV, Section 1 of the Federal Constitution requires that Oregon follow a California statute, (Section 644, California Penal Code) which does not include a conviction of forgery as an offense to be included in an habitual criminal charge. Whatever may be the rule in California it is an includable felony in Oregon. State v. Poierier, 1966, 242 Or 384, 409 P2d 680.
Affirmed.